DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 23, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Clough U.S. Patent 6,250,716 B1 (Clough).
Regarding claims 19 and 24, Clough discloses a passenger seat sleeping pillow to be used in front of the backrest, for increasing the comfort level of the passenger seat sleeping pillow, comprising: at least one neck pillow (Element 30), the at least one neck pillow having a height that can be adjusted by an adjustment bar (Element 22 and 24), to support the neck of a user; left and right headrest pillows (Element 40, 42, 48, 50) that can move in two axes to support a head and cheeks of the user from the side, the left and right headrest pillows being located on both sides of the at least one neck pillow (Figure 12); and a mechanism that connects the neck pillow and the left and right headrest pillows to each other, the mechanism providing at least two axis movement to the left and right headrest pillows (pivot about Element 38 and 46; Figure 11-12).  
Regarding claims 23 and 27, Clough discloses the passenger seat sleeping pillow further comprising an adjustment rod bearing located on the backrest, in which the adjustment rod will be bedded for making up and down height adjustment (Element 21, 22, 24; Figure 11A).  

Allowable Subject Matter
Claims 20-22, 25-26, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636